Per curiam.
Gwynn Martin Adcock was charged with violating Standards 44 and 68 of State Bar Rule 4-102 of Georgia.
In December 1985, the appellant was retained by Ms. Clara Lee, Bernard Shahan, and several other Shahan family members in an estate matter. A fee of $2,500 was agreed upon with $1,000 to be paid initially. For the next six months, appellant did nothing in the case and it was almost impossible to get in touch with him. Once Ms. Lee drove from Florida to meet with the appellant only to find he was out of the office. In May the family filed a complaint with the Georgia State Bar.
After a finding of probable cause, the State Bar filed a formal complaint against the appellant. The appellant filed an answer more than thirty days after service. On April 2, 1987, the State Bar initiated discovery process. By January 25, 1988, the appellant had not responded to the State Bar’s discovery request. On March 22, 1988, the State Bar filed a motion for sanctions requesting that the Special Master strike the appellant’s answer and enter a default judgment.
*734Decided December 1, 1988.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
On May 2, 1988, the Special Master made a recommendation to the Review Panel of the State Bar of Georgia Disciplinary Board. In line with this recommendation, the Review Panel found respondent Adcock, to be in violation of Standards 44 and 68 of State Bar Rule 4-102. Based upon this finding, the Review Panel of the State Disciplinary Board recommended that respondent Adcock be suspended from the practice of law in Georgia for a period of 6 months.
We approve the recommendation of the Review Panel and order that Gwynn Martin Adcock be suspended from the practice of law in Georgia for six months. He is further directed to notify his clients of his suspension and take all actions necessary to protect their interests. This shall become effective January 1, 1989.

All the Justices concur.